Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall within ten days stipulate to deduct from the verdict $87.50, with interest thereon from April 30, 1930, in which event the judgment is modified accordingly and as so modified is affirmed together with the order, without costs of this appeal to either party. The amount deducted is the full amount of the defendant’s agreed rental for the period from April 15 to April 30, inclusive, 1930, during which the demised premises were occupied by the tenant Ullman with the consent of the plaintiff. All concur.